                                                                                                                                     piled
GAS 245D          (Rev. 09/11) Judgment in a Criminal Case for Revocations                                                   U.S.piSTRlct COURT
                                                                                                                                 AUGUSTA DIV.

                                          United States District Court                                                                      ah s-- 32
                                                               Southern District of Georgia
                                                                                                                         CLERK
                                                                    Augusta Division
                                                                                                                              SO. DIST. OF GA":—
              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                      Vartron Miscko Nero
                                                                                    Case Number:               1;14CR00018-1

                                                                                     USM Number:               15203-021

                                                                                    James S. V. Weston
                                                                                    Defendant's Attorney
THE DEFENDANT:

Kl admitted guilt to violation of mandatory, standard, and special conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                           after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number               Nature of Violation                                                                        Violation Ended


              1                   The defendant failed to pay a financial obligation as directed by the Court                April 5,2019
                                  (mandatory condition).

                                  See page two for additional violations


           The defendant is sentenced as provided in pages 3 through 5 of this Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                     and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                             February 24^020
Last Four Digits of Defendant's Soc. Sec: 4314                               Date of Impositkmyof Judgment



Defendant's Year of Birth: 1988
                                                                             Signature of Judge


City and State of Defendant's Residence:

Augusta, Georgia
                                                                             Dudley H. Bowen, Jr.
                                                                             United States District Judge
                                                                             Name and Title of Judge



                                                                             Date
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                             Judgment— Page 2 of5
 DEFENDANT:            Vartron Miscko Nero
 CASE NUMBER:          1:14CR00018-1



                                                  ADDITIONAL VIOLATIONS


                                                                                      Violation Concluded
Violation Number             Nature of Violation

        2                    The defendant committed another federal, state, or       April 2, 2019
                             local crime (mandatory condition).

        3                    The defendant associated with persons known to be        April 2, 2019
                             convicted felons (standard condition).

                             The defendant failed to comply with the conditions of    February 23, 2018
                             a curfew as directed by the Court(special condition).

                             The defendant failed to comply with the conditions of    July 17,2018
                             a curfew as directed by the Court(special condition).

                             The defendant failed to comply with the conditions of    April 2, 2019
                             a curfew as directed by the Court(special condition).

                             The defendant failed to report to the probation office   March 6,2019
                             as directed (standard condition).
GAS 245D              (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3 of5
DEFENDANT:                   Vartron Miscko Nero
CASE NUMBER:                 1:14CR00018-1



                                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:     20 months, with no term of supervision to follow.




     □       The Court makes the following recommendations to the Bureau of Prisons:




     iXj     The defendant is remanded to the custody of the United States Marshal.

     □       The defendant shall surrender to the United States Marshal for this district:

           □     at                                  □          a.m.     □       p.m. on
           □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □     before 2 p.m. on
           □     as notified by the United States Marshal.
           □     as notified by the Probation or Pretrial Services Office.


                                                                           RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                              to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                   By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 4 of5
DEFENDANT:              Vartron Miscko Nero
CASE NUMBER:            1:14CR00018-1




                                            CRIMINAL MONETARY PENALTIES

    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                  Assessment                  Trafficking Act Assessment                  Fine                    Restitution
TOTALS                                                                                   Original fine is
                                                                                         reimposed, with
                                                                                         credit for all monies
                                                                                          paid

□     The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.


□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                               Total Loss*                             Restitution Ordered                 Priority or Percentage




TOTALS                             $                                            $

□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
     □     the interest requirement is waived for            □       fine      □      restitution.

     □     the interest requirement for          □       fine     □         restitution is modified as follows:

□    The court determined that the defendant is         □ indigent □ non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D           (Rev. 09/1 i) Judgment in a Criminal Case for Revocations


                                                                                                                             Judgment— Page 5 of5
DEFENDANT:                 Vartron Miscko Nero
CASE NUMBER:               1:14CR00018-1




                                                         SCHEDULE OF PAYMENTS


Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     □    Lump sum payment of $                    _____         due immediately, balance due

           □     not later than                                        , or
           □     in accordance           □ C,        □       D    □            E, or   □     F below; or

B     13   Payment to begin immediately (may be combined with                          DC,      □     D, or      13 F below); or

C     □    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

D     □    Payment in equal _                     (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                        (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

     □ Payment during the term of supervised release will commence within                 _ (e.g., 30 or 60 days) after release from
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

     3     Special instructions regarding the payment of criminal monetary penalties:
           Payments shall be made payable to the Clerk, United States District Court, P. O. Box 1130, Augusta, Georgia 30903.


Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant's economic circumstances
that might affect the defendant's ability to pay the fine.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

□      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.

□      The defendant shall pay the cost of prosecution.
□      The defendant shall pay the following court cost(s):
□      The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
